     Case 5:19-cv-01509-RGK-AGR Document 31 Filed 03/25/21 Page 1 of 1 Page ID #:429



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10
11     DEGENE RAPHEL BELL,                     )     No. EDCV 19-1509-RGK (AGR)
                                               )
12                          Petitioner,        )
                                               )     ORDER ACCEPTING FINDINGS AND
13         v.                                  )     RECOMMENDATION OF UNITED
                                               )     STATES MAGISTRATE JUDGE
14     DEAN BORDERS, Warden,                   )
                                               )
15                          Respondent.        )
                                               )
16
17              Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18     including the magistrate judge’s Report and Recommendation. No objections to the
19     Report have been filed. The Court accepts the findings and recommendation of the
20     Magistrate Judge.
21              IT IS ORDERED that Respondent’s motion to dismiss the Petition for Writ of
22     Habeas Corpus is denied.
23              IT IS FURTHER ORDERED that the matter is referred back to the Magistrate
24     Judge for further proceedings.
25
26     DATED: March 25, 2021
                                                        R. GARY KLAUSNER
27                                                  United States District Judge
28
